DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 25, 2021 cancelled no claims.  Claims 1, 7-8, and 14-15 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-5, 7-12, 14-19, and 21.

Claim Interpretation Notes
The following factual findings and interpretations, pursuant to Examiner’s evaluation of the evidence presented, are hereby made of record:
“delivery object of the media file”: “the delivery object of the media file may be a web page user, an application user, or the like.” (Spec ¶28, ¶75).
correlation parameter”: The specification provides that “correlation parameter can indicate a correlation between the media file and a delivery object of the media file.” (Spec ¶5).
Formula in claims 7 and 14, explanation and simplification:
In the equation 

    PNG
    media_image1.png
    309
    720
    media_image1.png
    Greyscale

The integrals 
    PNG
    media_image2.png
    87
    104
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    82
    115
    media_image3.png
    Greyscale
 are definite integral which that define the area of the region in an xy-plane that is bounded by the graph of 
    PNG
    media_image4.png
    24
    18
    media_image4.png
    Greyscale
, wherein  
    PNG
    media_image5.png
    22
    11
    media_image5.png
    Greyscale
 is the x axis, and exposure count is the y axis.  These definite integrals are the area under the curve from one designated time to another designated time, respectively. What does the area under the curve represent?  The function 
    PNG
    media_image6.png
    36
    44
    media_image6.png
    Greyscale
 represent a function that mathematically represents the expected number of exposures at each given time period 
    PNG
    media_image7.png
    34
    17
    media_image7.png
    Greyscale
 that can be graphed on an xy-plane.  Thus, for example, if the graph function
    PNG
    media_image8.png
    56
    69
    media_image8.png
    Greyscale
  indicates that from tstart to t1 there was 1 expected exposure and t1 to t2 there were 2 expected exposures, one can easily count that there were a total of 3 expected exposures.  Mathematically, using Riemann sums we know that the area under the curve of the function
    PNG
    media_image9.png
    56
    69
    media_image9.png
    Greyscale
 from one time to another can be approximated by partitioning the area into a number of rectangles that approximate the area of the function from any given start point to any start to t1 there was 1 expected exposure and t1 to t2 there were 2 expected exposures, the area under the curve would be (the distance from tstart to t1 x the height of the line at t1) + (the distance from t1 to t2 x the height of the line at t2). Thus, given equal time lengths, we find that the area under the curve is (1x1) + (1x2) = 3.  Please note that the physical count of expected exposures over this time frame was 3 and the area under the curve represented by the integral was 3.  This is because, in this particular equation, the area under the curve of the function
    PNG
    media_image9.png
    56
    69
    media_image9.png
    Greyscale
 will always equal the sum (volume) of the number of expected exposures (to-be-delivered) for media files from one time point to another time point.   
As such, given that 
    PNG
    media_image2.png
    87
    104
    media_image2.png
    Greyscale
 equals the sum/volume of all expected exposure (to-be-delivered media files) counts from tstart to tend and 
    PNG
    media_image10.png
    45
    608
    media_image10.png
    Greyscale
 we find that 

    PNG
    media_image11.png
    136
    162
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    27
    23
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    48
    142
    media_image13.png
    Greyscale
.

    PNG
    media_image1.png
    309
    720
    media_image1.png
    Greyscale

simplifies to 
 
    PNG
    media_image14.png
    82
    309
    media_image14.png
    Greyscale

Thus, paced_exp o = the area under the curve of the function c(t) between the times of tstart and tcurr.  Said another way, paced_exp o is merely a summation of the expected exposures for each time unit between tstart and tcurr. 
As such, any prior art that discloses determining expected exposures by calculating the area under the curve of the function from a start time to a current time or summing the number of exposures for each time frame is teaching determining 
    PNG
    media_image15.png
    45
    159
    media_image15.png
    Greyscale
 as represented by the claimed equation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-19 and 21 are rejected because the claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors under the current examination guidance, with respect to the claim as a whole, and in light of the specification; the claimed invention is determined to be directed to an abstract idea without significantly more. Therefore, the subject claims are rejected under 35 U.S.C. § 101. The rationale for this determination is explained below:
Claims 1-5, 7-12, 14-19 and 21 herein are directed to a method, apparatus, and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
Claims 1-5, 7-12, 14-19 and 21 recite an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
obtaining, at a preset time interval, a target delivery volume and an actual delivery volume of the media file corresponding to a same period of time, the actual delivery volume of the media file being obtained based on a count indicating each time the media file is delivered; 
comparing the target delivery volume with the actual delivery volume to obtain a comparison result; 
adjusting a correlation parameter of the media file according to the comparison result, the correlation parameter indicating a correlation between the media file and a delivery object of the media file, the delivery object being an instance of an online user visiting a webpage on the Internet; 
causing/delivering the media file to be delivered to the delivery object according to the adjusted correlation parameter, wherein the delivering the media file to the delivery object according to the adjusted correlation parameter comprises: determining a delivery sequence in time of the media file to be earlier or later among a group of media files to be delivered to the delivery object in a sequence according to the adjusted correlation parameter; and delivering the media file to the delivery object, to be automatically displayed on the webpage, according to the determined delivery sequence, such that the media file is delivered earlier or later in the determined delivery sequence, based on the adjusted correlation parameter, in comparison to an order of the media file in the delivery sequence that was set before the correlation parameter was adjusted.
 The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas, namely advertising, marketing or sales activities or behaviors.  The claims merely recite gather data, analyzing data using mathematical algorithms, determining results based on the analysis, and delivering advertisement based on the results. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of an information processing apparatus with a processor that has processing circuitry (i.e. a computer), a non-transitory computer-readable medium (i.e. memory), a terminal, a network, and at least one server.  The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an information processing apparatus with a processor that has processing circuitry (i.e. a computer), a non-transitory computer-readable medium (i.e. memory), a terminal, a network, and at least one server to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
as evidenced from figures 1 and 9 as well as paragraphs 21, 116-117, 129 and 131 of the applicant’s specification which indicates that the claimed information processing apparatus with a processor that has processing circuitry (i.e. a computer), non-transitory computer-readable medium (i.e. memory), terminal, network, and at least one server are just general purpose computers and memory); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations if removed from the abstract idea would merely be considered insignificant extra solution activity as they are directed to receiving, storing and/or transmitting data:
 obtaining, at a preset time interval, a target delivery volume and an actual delivery volume of the media file corresponding to a same period of time, the actual delivery volume of the media file being obtained based on a count indicating each time the media file is delivered by at least one server; 
delivering the media file (causing the media file to be delivered) to the delivery object according to the adjusted correlation parameter; and 
delivering the media file to the delivery object according to the adjusted correlation parameter to be automatically displayed on the webpage, according to the determined delivery sequence, such that the media file is delivered earlier or later in the determined delivery sequence, in comparison to an order of the media file in the delivery sequence that was set before the correlation parameter was adjusted.  

The dependent claims 2-5, 7, 9-12, 14, 16-19 and 21 appear to merely further limit the identified abstract idea by further limiting the step of adjusting the correlation parameter by increasing or decreasing a value for the correlation parameter (claims 2-3, 9-10, and 16-17); further limiting the step of adjusting the correlation parameter by adjusting a delivery control parameter (claims 4, 11, and 18); further limiting the step of adjusting the correlation parameter by using a specific formula (claims 5, 12, and 19); further limiting the step of obtaining by using a specific formula (claims 7 and 14) and further limit the preset time interval to a specific time interval (claim 21), and therefore only limit the application of the identified abstract idea (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), when considered both individually and as a whole do not integrated the abstract idea into a practical application and as such are “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes) and when considered both individually and as a whole do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-5, 7-12, 14-19 and 21 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Els et al., US 2015/0332349 (hereinafter Els), in view of Dubey et al. US 2014/0207564 (hereinafter Dubey).

Claims 1, 8 and 15, Els discloses a method, an apparatus, and a non-transitory computer-readable medium storing a program executable by a processor to perform delivering a media file, comprising:
a processor comprising processing circuitry in an information processing apparatus (Paragraph 8 and 102: processor processing instructions);
obtaining, by processing circuitry in an information processing apparatus, at a preset time interval a target delivery volume and an actual delivery volume of the media file corresponding to a same period of time, the actual delivery volume of the media file being obtained based on a count indicating each time the media file is delivered by at least one server (Paragraph 33: use of dynamic pacing to control the rate or pace at which advertisements are purchased over a period of Paragraph 41: target rate of impressions purchased over time for a defined time period the target delivery profile may define a time-based curve of a dynamic target purchase rate over time (target delivery volume) Paragraph 42: calculate a pacing threshold value based on the delivery plan, including the target delivery profile by segmenting the target delivery profile into a series of smaller time segments (e.g., 1 minute time segments), and calculating a target number of purchased impressions calculated for each time segment; as to obtain target volume; Paragraph 44: actual purchase performance, i.e. actual delivery volume, and dynamic adjusting of a pacing threshold value, i.e. a correlation parameter; Paragraph 57: obtaining actual delivery volume data for each time segment (e.g. every 1 minute); Paragraph 36: the RTB exchange system informs the winning bidding server and the winning bidding server serves the ad; Paragraph 59 and Fig. 4: the winning bidding server maintains information on the number of actual impression won; Paragraph 44, 59 and 60: the dynamic pacing system obtains the number of actual impression won from the bidding server; Paragraph 38: a bidding system includes a bidding server, a production system, and a dynamic pacing system);
comparing, by the processing circuitry in the information processing apparatus, the target delivery volume with the actual delivery volume to obtain a comparison result (Paragraph 33: number of impressions for advertising over a period of time i.e. delivery volume of the media file per period; Paragraph 41-42: obtain target Paragraph 44 an 57: comparing the target delivery volume to the actual delivery volume and dynamically adjusting of a pacing threshold value based on the comparison, i.e. a correlation parameter);
adjusting, by the processing circuitry in the information processing apparatus, a correlation parameter of the media file according to the comparison result, the correlation parameter indicating a correlation between the media file and a delivery object of the media file, the delivery object being an instance of an online user visiting a webpage on the Internet via a terminal that is connected to the information processing apparatus via a network; 
Els discloses in at least paragraphs 4, 44, 46 and 55-57 that the bid requests occur when a user/Internet surfer visits a website using a client browser and adjusting, by the processing circuitry in the information processing apparatus, a correlation parameter of the media file according to the comparison result in at least paragraph 44 and 57 (adjusting the pacing threshold value (correlation parameter) of the media file according to the comparison result).  Els further discloses that the pacing threshold value (correlation parameter) indicates a correlation between the media file and the relative desirability for purchasing the impression in at least paragraphs 46 and 55-56 (A bid request score for is calculated for each impression opportunity, wherein the bid request score indicates a desirability of the respective ad placement with respect to the online advertisement campaign; and that the bid request score is compared to the pacing threshold value to determine whether or not to bid on the impression opportunity; and bid requests scores that are less than the pacing threshold 
Els does not disclose that the relative desirability for purchasing the impression is based on correlation of the advertisement and user (delivery object) attributes.  
However, the analogous art of Dubey discloses that it is well known to determine an estimated value (bid request score) for a content item (media file) based on a correlation between the content item (media file) and a user (delivery object of the media file) in at least paragraphs 63-65, 76-77, and 82-84. 
Els and Dubey are clearly analogous art because there both related to delivering advertisements based on a target delivery volume and an actual delivery volume by calculating a value (bid request score/estimated value of 
“delivering the media file/causing the media file to be delivered” to the delivery object according to the adjusted correlation parameter, wherein the delivering the media file to the delivery object according to the adjusted correlation parameter comprises: determining a delivery sequence in time of the media file to be earlier Paragraph 25: the received bid request are for an online advertisement campaign which is a group of media files. (Note: according to the Cambridge Dictionary, at https://dictionary.cambridge.org/dictionary /english/advertising-campaign, an advertising campaign is a planned series of advertisements that will be used in particular places at particular times in order to advertise a product or service and persuade people to buy it or use it.) Paragraph 46: scoring each bid request for each ad placement/impression, the bid request scores represent a rank or preference order (determining a delivery sequence of the media file among a group of media files to be delivered to the user); Paragraph 56: comparing the bid request score to the current pacing threshold value (adjusted correlation score) to determine whether a bid is generated (determining based on the adjusted correlation parameter a delivery sequence of the media file among a group of media files; Paragraph 36: ads served to webpage based on winning bid (delivering the media file to the delivery object according to the determined delivery sequence) Paragraph 37: bidding system may be configured to generate a target delivery plan for purchasing/serving ad impressions for a particular ad Paragraph 47 and 48: disclose dynamically updating the delivery plan based on the pacing (delivery sequence being earlier or later than the original delivery sequence) ).

Claims 2-3, 9-10 and 16-17:  Els and Dubey disclose the method according to claim 1, the apparatus according to claim 8, and the non-transitory computer-readable medium according to claim 15, wherein the adjusting the correlation parameter of the media file according to the comparison result includes: increasing a value of the correlation parameter when the comparison result indicates that the actual delivery volume is less than the target delivery volume; decreasing a value of the correlation parameter when the comparison result indicates that the actual delivery volume is greater than the target delivery volume. (Els - Paragraphs 50-53: increasing the pacing threshold value when actual number of impression won exceeds the target number of impression; decreasing the pacing threshold value when actual number of impression won is less than the target number of impression.)

Claims 4, 11 and 18:  Els and Dubey disclose the method according to claim 1, the apparatus according to claim 8, and the non-transitory computer-readable medium according to claim 15, wherein the adjusting the correlation parameter of the media file according to the comparison result comprises: adjusting a delivery control parameter according to the comparison result to obtain an adjusted delivery control parameter; and adjusting the correlation parameter of the media file according to the adjusted delivery correlation parameter. (Els - Paragraph 70: the setpoint error (the Paragraph 77: adjusting the pacing threshold value dynamically controls the number of impressions server; Paragraph 52: dynamic pacing system may simultaneously incorporate both dynamic pacing threshold value control (delivery control parameter) and dynamic bid price control (correlation parameter of the media file) to regulate the rate of impressions purchased over time as desired, e.g., based on target metrics (an alternative interpretation of delivery control parameter and correlation parameter of the media file that also satisfies the limitations of the claim))

Claims 5, 12 and 19:  Els and Dubey disclose the method according to claim 4, the apparatus according to claim 11, and the non-transitory computer-readable medium according to claim 18, wherein the correlation parameter of the media file is adjusted according to the following formula: 
 
    PNG
    media_image16.png
    30
    340
    media_image16.png
    Greyscale
 wherein
 
    PNG
    media_image17.png
    27
    134
    media_image17.png
    Greyscale
   is the correlation parameter of the media file,
 
    PNG
    media_image18.png
    22
    23
    media_image18.png
    Greyscale
    is the delivery control parameter used to indicate a delivery speed of the media file,

    PNG
    media_image19.png
    105
    833
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    38
    305
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    40
    367
    media_image21.png
    Greyscale
.
(Els: Paragraphs 44-46, 52, 55-57 and 68-73 and Dubey: Paragraphs: 63-65, 76-77, and 82-84; Note: the terms “u” and “ad” are not indicted in the claims. However, according to paragraph 53 of the applicant’s specification “u” in the correlation parameter represents the claimed delivery object (i.e. user) and “ad” represents the media file. Els Paragraphs 44-46 and 55-57 and Dubey: Paragraphs 63-65, 76-77, and 82-84: The combination of Els and Dubey teach the claimed 
    PNG
    media_image22.png
    42
    209
    media_image22.png
    Greyscale
 as indicated in the rejection of claim 1 above where Els discloses a bid request score (correlation parameter) based on the desirability for purchasing the impression being compared to a pacing threshold value (another correlation parameter representing the desirability of bid requests) both of which indicate a correlation between the media file (ad campaign) and the ad placement opportunity; and Dubey teach determining an estimated value (bid request score) for a content item (media file) based on a correlation between the content item (media file) and a user (delivery object of the media file).
Els - Paragraphs 68-73 and 52: teaches the claimed 
    PNG
    media_image23.png
    42
    530
    media_image23.png
    Greyscale
 wherein  
    PNG
    media_image18.png
    22
    23
    media_image18.png
    Greyscale
    is the delivery control parameter used to indicate a delivery speed of the media file where the 
 Els - Paragraphs 68-73: teaches the claimed:
    PNG
    media_image19.png
    105
    833
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    38
    305
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    40
    367
    media_image21.png
    Greyscale
.
when he discloses that a proportional control process to calculate the direction and magnitude of adjustments to the pacing threshold value because in mathematics proportions less than 1 will reduce a value resulting in a move in the negative direction and proportions greater than 1 will increase a value resulting in a move in the positive direction. The pacing threshold is being used in controlling the pacing)

Claims 7 and 14:  Els and Dubey disclose the method according to claim 1, the apparatus according to claim 8, wherein the target delivery volume of the media file is obtained according to the following formula: 

    PNG
    media_image24.png
    198
    461
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    50
    491
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    34
    207
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    31
    205
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    28
    390
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    29
    196
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    39
    849
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    27
    46
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    52
    747
    media_image32.png
    Greyscale

    PNG
    media_image33.png
    37
    227
    media_image33.png
    Greyscale

and wherein the exposure opportunity curve, which is a counted quantity, distributed with time, of at least one media file, requested by online users, is updated every day according to exposure statistics in a latest month and is subdivided according to one or more dimensions based on a day in a week, cities, user age groups, user gender or user interests (Note: As indicated in the Claim Interpretation Notes above, this formula has been simplified using standard mathematical techniques to:  
    PNG
    media_image14.png
    82
    309
    media_image14.png
    Greyscale
 Thus, paced_exp o = the area under the curve of the function c(t) between the times of tstart and tcurr.  Said another way, paced_exp o is merely a summation of the expected exposures for each time unit between tstart and tcurr.  As such, any prior art that discloses determining expected exposures by calculating the area under the curve of the function from a start time to 
    PNG
    media_image34.png
    70
    248
    media_image34.png
    Greyscale
  as represented by the claimed equation.
Els - Figure 7 &9; Paragraphs 80-83: volume of target and actual impressions for the campaign expressed as “integrated area under curve” used to adjust pacing so as to “serve a target number of impressions over the campaign duration; Paragraph 87-89 and 95-97: proportion of areas under the curve and total volume target used to calculate target delivery volume, i.e. paced_expo, for any granularly defined time period; Paragraph 41: delivery plan defines impression quotas or targeted for a given period of time (e.g. a month; Paragraph 94 and 95: dynamic response data is based on historical data for a prior period to determine to modify the setpoint profile for a current period; Paragraph 97: profile modification algorithm modifies setpoint changes based on data collected daily; Paragraph 93: profile modification algorithm modifies profile change parameters based on at least day of week and geographic region)

Claim 21: Els and Dubey disclose the method according to claim 1, wherein the preset time interval is no greater than one minute (Els – Paragraph 42: calculate a pacing threshold value based on the delivery plan, including the target delivery profile by segmenting the target delivery profile into a series of smaller time segments (e.g., 1 minute time segments), and calculating a target number of purchased impressions calculated for each time segment; as to obtain target volume; Paragraph 57: obtaining actual delivery volume data for every time segment (e.g. every 1 minute)).

Response to Arguments
Applicant’s arguments filed on October 25, 2021 have been fully considered but they are not persuasive.
The applicant argues that the claims clearly disclose an improvement to the technological environment by improving the delivery precision of a media file to a user as asserted in paragraph 27 of their specification. The examiner disagrees.  Any improvement obtained by performing the claimed steps of the invention is an improvement in an algorithm used to determine the media file and timing of the media file which is performed using a general purpose computer and as such is an improvement in ineligible subject matter.  Improvements of this nature are not patent eligible as they are an improvement to an abstract idea and not an improvement to a technology or technological field (see SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that 
In regards to the applicant’s assertion that the claims are similar to the claims in Bascom.  The examiner disagrees. The claims of the instant invention bear no similarities to the Bascom decision because all of the claimed limitations of the instant invention is being performed on a single general purpose computer. In contrast, the Bascom decision is rooted in there being multiple devices which are all positively claimed as “additional elements” within scope of the invention itself and the decision was that the remote ISP server performing the filtering was an inventive concept that transformed the abstract idea into a practical application.  The examiner notes that the claims of Bascom were to an apparatus comprising a local computer and a remote ISP server, thus two devices were positively claimed.  The decision further indicated that the normal way in which such filtering was done was for the local computer to perform such filtering but the “inventive concept” in Bascom was for this filtering to be performed on the remote ISP server.  Thus, it was the unique arrangement of the devices and the functions of each device that provided the inventive concept and not the act of filtering itself.  In the instant case, the claims have only one device that is positively claimed as being part of the scope of the invention.  The functions of any other devices are outside the scope of the claims and as such cannot be relied upon to argue that the claims are directed to a unique arrangement of devices.  Thus, the rejection is hereby maintained.

The applicant asserts in regards to the 35 USC 103 rejection that Els does not disclose a delivery sequence in time of the media file to be earlier or later among a group of media files.  The examiner disagrees.  As indicated in the rejection above, Els clearly discloses in at least paragraphs 37, 40, and 41, generating a delivery plan for serving ad impression for a particular ad campaign, this delivery plan is for a defined lifetime of the campaign and defines different quotas for each minute, hour, day, week, and month of the campaign. This is clearly a determined delivery sequence for each of these time periods.  Then, as indicated in the rejection, this plan is modified based on pacing such that some of the impressions are delivered later or earlier than originally planned.  This is done for multiple different ad campaigns that are running simultaneously as indicated in paragraphs 76 and 41. As such, it is clear that the combination of Els and Dubey 
 The applicant argues with regards to the 35 USC 103 rejection that Els does not disclose “the actual delivery volume of the media file being obtained based on a count indicating each time the media file is delivered by at least one server” and “which is a counted quantity distributed with time, of at least one media file, requested by online users” as currently amended.  The examiner disagrees.  It is clear from at least figure 4 and paragraph 59 of Els that the invention discloses the actual delivery volume of the media file being obtained based on a count of each time the media file bid is won. Els further discloses in paragraph 36 that when a bid is won the winning bidding system or the advertisement system serves the appropriate advertisement to the client. Thus, it is clear that the count of each time the media file bidis won is clearly a count that “indicates” each time the media file is delivered by the winning bidding system server and/or the advertisement system server.  As such, Els clearly discloses “the actual delivery volume of the media file being obtained based on a count indicating each time the media file is delivered by at least one server”.  In fact, the examiner asserts that the count in Els not only indicates each time the media file is delivered by at least one server but is a count of each time the media file is delivered by at least one server.  It is clear from a least paragraph 43, 70 and 77 that “bids won” and “impressions server” are synonymous by indicating “bids won/impressions served” and thus have the same meaning. Figure 6-8, as well as paragraphs 70-
The examiner reiterates the suggested amendment for overcoming the 35 USC 103 rejection provided in the Interview Summary dated October 13, 2021. Assuming there is support in the applicant's specification for an amendment to the formula and/or its variables, the examiner suggests rolling claims 7 and 14 into claims 1 and 8, respectively and amending the formula and/or its variables such that exp0_num and the integral of c(t)dt from tstart to tend do not cancel each other out (see Claim Interpretation section above for a detailed analysis of the formula as currently claimed and its limitations on the scope of the claim) . An amendment of this nature to claims 1 and 8 would likely overcome the prior art rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zhang et al. (PGPUB: 2014/0156419) discloses a method for controlling the delivery rate of advertisements based on current actual advertisements served at a current time and the number of predicted total advertisements for the time period.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/John Van Bramer/Primary Examiner, Art Unit 3621